           Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 1 of 24




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

P2, as Parent and Natural
Guardian of S2, an infant,

                              Plaintiff,                  COMPLAINT
                                                          CV NO.:

      vs.


HILTON CENTRAL SCHOOL DISTRICT,
KIRK ASHTON, as Principal of
Northwood Elementary School, and
DAVID DIMBLEBY, as former Superintendent
of HILTON CENTRAL SCHOOL DISTRICT.,
in their individual and official capacities,

                      Defendants.
__________________________________________

       Plaintiff, P2, as Parent and Natural Guardian of S2, by his attorneys,

Jeffrey Wicks, PLLC, for his Complaint against Defendants, alleges as follows:

                                       PARTIES

      1.          Plaintiff P2 is and was at all times relevant to this Complaint, a

resident of the Town of Greece, County of Monroe, State of New York, and is the

parent and natural guardian of S2, who is now seventeen (17) years of age.

      2.          This Complaint is being filed with this court under the

pseudonyms P2 and S2, pursuant to New York Civil Rights Law § 50-b, as S2 is

victim of sexual abuse and P2 is S2’s parent and natural guardian, and .

identifying P2 by name will necessarily reveal S2’s’s true identity. Hence, the

Plaintiff will be referred to as P2 and P2’s infant child will be referred to as S2.

      3.          S2 is an infant, under the age of 18, and at all times relevant to
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 2 of 24




this complaint, resided in the Town of Greece, County of Monroe, State of New

York, and was and is a student at one of the schools of Defendant, HILTON

CENTRAL SCHOOL DISTRICT (hereinafter “HCSD”)

     4.          Upon information and belief, at all times herein alleged, S2 was a

student at the Northwood Elementary School (“the School”), located at 433 North

Greece Road, Hilton, New York,

     5.          HCSD was and is a school district duly organized and existing

under the laws of the State of New York, with offices located at 225 West Avenue,

Hilton, New York, 14468.

     6.          Upon information and belief, Defendant HCSD, at all times

relevant to this complaint, employed Defendants KIRK ASHTON (“ASHTON”)

and DR. CASEY DIMBLEBY (“DIMBLEBY”).

     7.          Upon information and belief, individual Defendant ASHTON,

was at all times relevant to this complaint, employed as the Principal of the

School, from 2004 until on or about April 8, 2021, when he was placed on

administrative leave, and as such, he was acting in his official capacity and, in his

actions described herein, was acting under color of law and under color of his

authority as an employee of Defendant HCSD; he is being sued in his individual

and official capacities. Upon further information and belief, he presently is

located at the Niagara County Jail in Lockport, New York as an inmate.

     8.          Upon information and belief, individual Defendant DIMBLEBY

was at all times relevant to this complaint, and from July 1, 2005 to December

31, 2015, employed as the Superintendent of the HCSD, and as such, he was




                                         2
           Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 3 of 24




acting in his official capacity and, in his actions described herein, was acting

under color of law and under color of his authority as an employee of Defendant

HCSD; he is being sued in his individual and official capacities.

      9.          Defendant, DAVID DIMBLEBY (“DIMBLEBY”), was the

Superintendent of defendant, Hilton Central School District, from July 1, 2005 to

December 31, 2015.

      10.         From July 1, 2005 to December 31, 2015, Defendant,

DIMBLEBY, was an employee of HCSD.

      11.         Defendant HCSD was charged with the supervision of

Defendant, ASHTON, the principal of Northwood Elementary School, and

DIMBLEBY , as Superintendent of HCSD.

                          JURISDICTIONAL STATEMENT

      12.         This action is brought forth pursuant to 42 U.S.C. §§1983 and

1988 and the Fifth and Fourteenth Amendments to the United States Constitution

as a result of Defendants’ violation of the constitutional civil rights of Plaintiff’s

minor child. Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343 and the

aforementioned statutory and constitutional provisions.

      13.         Plaintiff further invokes the supplemental jurisdiction of this

Court pursuant to 28 U.S.C. §1367(a) to hear and decide claims arising under

state law.

      14.           This Complaint also is brought pursuant to the New York Child

Victims Act, and hence, a Notice of Claim is not required.

      15.         All causes of action herein have been commenced within the




                                            3
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 4 of 24




limitation period as set forth in N.Y. C.P.L.R. §§ 208, 214 and 214-g.

                                          FACTS

      16.         While in the role of Superintendent, Defendant DIMBLEBY was

under the direct supervision, employ, and/or control of Defendant HCSD.

      17.         Defendant ASHTON was under the direct supervision, employ,

and/or control of Defendant HCSD and Defendant DIMBLEBY.

      18.         From the time that S2 was in 1st grade, in the Fall of 2009, and

continuing throughout S2’s 2nd, 3rd, 4th, 5th and 6th grades, until late Spring of

2015, S2 was sexually abused by ASHTON.

      19.         At all times relevant to this complaint, ASHTON engaged in a

ongoing pattern of sexually abusing young boys who were students at the

School. The sexual assaults would occur on a nearly daily basis inside the

School.

      20.         At all times relevant to this complaint, upon information and

belief, teachers, students, and staff at the School, knew that Defendant,

ASHTON, would take male students to his office and remain in the office with the

male students alone with the door shut.

      21.         At all times relevant to this complaint, upon information and

belief, Defendants HCSD and DIMBLEBY, knew, or should have known, that

defendant, ASHTON, would take male students to his office and remain in the

office with the male students alone with the door shut.

      22.         ASHTON, for a period of almost six (6) years, subjected S2 to a

pattern of sexual abuse, as set forth below.




                                           4
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 5 of 24




     A.          1st GRADE

        23.      Beginning in or around 2009, S2 was called several times to the

front of the class by his then-1st grade teacher, Erin Cavallaro, who instructed

him to go to the Principal’s (ASHTON’s) office, where he was to eat lunch and do

homework. This happened during S2’s 1st grade school year, which was 2009-

2010.

        24.      On occasion, S2, upon visiting his Counselor, Elizabeth

Thornton (“Thornton”), in her office in this grade, would be sent down to

ASHTON’S office by the Counselor.

        25.      On each occasion that S2 went to ASHTON’s office during 1st

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.

        26.      During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,

pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

        27.      During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

        28.      This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, would happen




                                         5
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 6 of 24




at least three (3) times per week during the 2009-2010 1st grade school year.

     B.          2nd GRADE

     29.         Similarly, during 2010-2011, which was S2’s 2nd grade year, S2

was called several times to the front of the class by his then-2nd grade teacher,

Sheri Carter, who instructed him to go to the Principal’s (ASHTON’s) office,

where he was to eat lunch and work.

     30.         Beginning in 2nd grade, S2 had an Individualized Education

Program (“IEP”) due to his diagnosis of Attention Deficit Hyperactive Disorder

(“ADHD”).

     31.         As a result of S2’s IEP and ADHD, S2 was more vulnerable to

exploitation by ASHTON because of his need for extra care and help.

     32.         Upon information and belief, S2’s IEP and ADHD was known to

the teacher in this grade, who should have taken more care to protect S2 from

ASHTON instead of sending S2 down to ASHTON’s office.

     33.         Instead, the teacher would tell S2 that she knew that S2 was

struggling, and that ASHTON could help, thereby exploiting his IEP and ADHD.

     34.         Upon information and belief, S2’s IEP and ADHD was known to

ASHTON, and, as a result, made S2 more vulnerable to abuse by ASHTON.

     35.         On occasion, S2, upon visiting his Counselor, Thornton, in her

office in this grade, would be sent down to ASHTON’S office by the Counselor.

     36.         On each occasion that S2 went to ASHTON’s office during 2nd

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.




                                         6
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 7 of 24




     37.         During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,

pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

     38.         During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

     39.         This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, would happen

at least three (3) times per week during the 2010-2011 2nd grade school year.

     C.          3rd GRADE

     40.         Similarly, during 2011-2012, which was S2’s 4th grade year, S2

was called several times to the front of the class by his then-3rd grade teacher,

Mrs. Mee, who instructed him to go to the Principal’s (ASHTON’s) office, where

he was to eat lunch and work.

     41.         As set forth above, S2 had an Individualized Education Program

(“IEP”) due to his diagnosis of Attention Deficit Hyperactive Disorder (“ADHD”).

     42.         As a result of S2’s IEP and ADHD, S2 was more vulnerable to

exploitation by ASHTON because of his need for extra care and help.

     43.         Upon information and belief, S2’s IEP and ADHD was known to

the teacher in this grade, who should have taken more care to protect S2 from




                                         7
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 8 of 24




ASHTON instead of sending S2 down to ASHTON’s office.

     44.         Instead, the teacher would tell S2 that she knew that S2 was

struggling, and that ASHTON could help, thereby exploiting his IEP and ADHD.

     45.         Upon information and belief, S2’s IEP and ADHD was known to

ASHTON, and, as a result, made S2 more vulnerable to abuse by ASHTON.

     46.         On occasion, S2, upon visiting his Counselor, Thornton, or

when Thornton went out on maternity leave, Kristen Pignagrande, in her office in

this grade, would be sent down to ASHTON’S office by the Counselor.

     47.         On each occasion that S2 went to ASHTON’s office during 3rd

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.

     48.         During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,

pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

     49.         During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

     50.         This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, would happen

at least three (3) times during the 2011-2012 3rd grade school year.




                                         8
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 9 of 24




     D.          4th GRADE

     51.         Similarly, during 2012-2013, which was S2’s 4th grade year, S2

was called several times to the front of the class by his then-4th grade teacher,

Kristen Pignagrande, who instructed him to go to the Principal’s (ASHTON’s)

office, where he was to eat lunch and work.

     52.         As set forth above, S2 had an Individualized Education Program

(“IEP”) due to his diagnosis of Attention Deficit Hyperactive Disorder (“ADHD”).

     53.         As a result of S2’s IEP and ADHD, S2 was more vulnerable to

exploitation by ASHTON because of his need for extra care and help.

     54.         Upon information and belief, S2’s IEP and ADHD was known to

the teacher in this grade, who should have taken more care to protect S2 from

ASHTON instead of sending S2 down to ASHTON’s office.

     55.         Instead, the teacher would tell S2 that she knew that S2 was

struggling, and that ASHTON could help, thereby exploiting his IEP and ADHD.

     56.         Upon information and belief, S2’s IEP and ADHD was known to

ASHTON, and, as a result, made S2 more vulnerable to abuse by ASHTON.

     57.         On occasion, S2, upon visiting his Counselor, Thornton, in her

office in this grade, would be sent down to ASHTON’S office by the Counselor.

     58.         On each occasion that S2 went to ASHTON’s office during 2nd

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.

     59.         During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,




                                         9
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 10 of 24




pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

     60.          During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

     61.          This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, increased in

number and would happen at least four (4) to five (5) times per week during the

2012-2013 4th grade school year.

     E.           5TH GRADE

     62.          Similarly, during 2013-2014, which was S2’s 5th grade year, S2

was called several times to the front of the class by his then-5th grade teacher,

Ms. Machata, who instructed him to go to the Principal’s (ASHTON’s) office,

where he was to eat lunch and work.

     63.          As set forth above, S2 had an Individualized Education Program

(“IEP”) due to his diagnosis of Attention Deficit Hyperactive Disorder (“ADHD”).

     64.          As a result of S2’s IEP and ADHD, S2 was more vulnerable to

exploitation by ASHTON because of his need for extra care and help.

     65.          Upon information and belief, S2’s IEP and ADHD was known to

the teacher in this grade, who should have taken more care to protect S2 from

ASHTON instead of sending S2 down to ASHTON’s office.




                                          10
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 11 of 24




        66.       Instead, the teacher would tell S2 that she knew that S2 was

struggling, and that ASHTON could help, thereby exploiting his IEP and ADHD.

        67.       Upon information and belief, S2’s IEP and ADHD was known to

ASHTON, and, as a result, made S2 more vulnerable to abuse by ASHTON.

        68.       On occasion, S2, upon visiting his Counselor, Thornton, in her

office in this grade, would be sent down to ASHTON’S office by the Counselor.

        69.       On each occasion that S2 went to ASHTON’s office during 2nd

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.

        70.       During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,

pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

        71.       During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

        72.       This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, would happen

at least four (4) to five (5) times per week during the 2013-2014 5th grade school

year.




                                          11
       Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 12 of 24




     F.          6th GRADE

     73.         Similarly, during 2014-2015, which was S2’s 6th grade year, S2

was called several times to the front of the class by his then-5th grade teacher,

Jennifer Ames, who instructed him to go to the Principal’s (ASHTON’s) office,

where he was to eat lunch and work.

     74.         As set forth above, S2 had an Individualized Education Program

(“IEP”) due to his diagnosis of Attention Deficit Hyperactive Disorder (“ADHD”).

     75.         As a result of S2’s IEP and ADHD, S2 was more vulnerable to

exploitation by ASHTON because of his need for extra care and help.

     76.         Upon information and belief, S2’s IEP and ADHD was known to

the teacher in this grade, who should have taken more care to protect S2 from

ASHTON instead of sending S2 down to ASHTON’s office.

     77.         Instead, the teacher would tell S2 that she knew that S2 was

struggling, and that ASHTON could help, thereby exploiting his IEP and ADHD.

     78.         Upon information and belief, S2’s IEP and ADHD was known to

ASHTON, and, as a result, made S2 more vulnerable to abuse by ASHTON.

     79.         On occasion, S2, upon visiting his Counselor, Thornton, in her

office in this grade, would be sent down to ASHTON’S office by the Counselor.

     80.         On each occasion that S2 went to ASHTON’s office during 2nd

grade, ASHTON would direct S2 to sit on ASHTON’s lap. On occasion, S2

would eat his lunch while sitting on ASHTON’s lap.

     81.         During each of these occasions, the door to ASHTON’s office

would be closed. Although there was a window on the door to ASHTON’s office,




                                         12
          Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 13 of 24




pictures covered the window so that no one either could see into ASHTON’s

office or outside of ASHTON’s office.

     82.          During each of these occasions, ASHTON would touch S2’s

shoulders, as well as rubbing and caressing S2’s back, buttocks, knees and

thighs.

     83.          This course of conduct, i.e., the teacher calling S2 to the front of

the class, and/or the Counselor having S2 in his office, and S2 being told to go

down to ASHTON’s office where he was to work and have lunch, and being

subjected to unwanted physical and sexual contact by ASHTON, would happen

at least four (4) to five (5) times per week during the 20-2014-2015 6th grade

school year.

     84.          The last of these occasions, i.e., the teacher and/or Counselor

calling S2 to the front of the class and being told to go down to ASHTON’s office

where he was to work and have lunch, and being subjected to unwanted physical

and sexual contact by ASHTON, took place in or around late Spring of 2015.

     85.          As set forth above, on or about April 8, 2021, ASHTON was

placed on administrative leave.

     86.          Later, on or about April 14, 2021, ASHTON was arrested and

charged in the Greece Town Court with multiple felony counts regarding his

sexual abuse of many boys while he was Principal of the School.

     87.          Subsequently, ASHTON was indicted by a Monroe County

Grand Jury on six counts of first-degree sexual abuse and five counts of second-

degree course of sexual conduct, both felonies, and nine counts of endangering




                                          13
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 14 of 24




the welfare of a child, a misdemeanor.

      88.             Later, a new indictment against ASHTON unsealed on June 21,

2021 includes fifteen (15) additional victims. ASHTON now is facing 28 new

criminal charges of sexual abuse, course of sexual conduct against a child, and

endangering the welfare of a child.

      89.             ASHTON has assaulted S2 and subjected him to a course of

conduct spanning a period of six (6) years, as set forth above.

      90.             The last time that S2 encountered ASHTON was on April 8,

2021, when S2 went back to the School to visit his former teachers. On that

occasion, S2 happened to encounter ASHTON, who, instead of shaking S2’s

hand, unexpectedly gave S2 a hug and rubbed S2’s back, an act which was

unwelcome to S2.

      91.             Defendants HCSD and DIMBLEBY have negligently failed in

their duty of training, supervision, hiring and retention with respect to ASHTON

for the purpose of preventing the type of conduct engaged in by ASHTON.

                       AND AS FOR A FIRST CAUSE OF ACTION
                          AGAINST ALL DEFENDANTS FOR
                                  NEGLIGENCE

      92.             Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      93.             Defendants owed S2, a duty of reasonable care to protect

plaintiff from injury.

      94.             Defendants knew or should have known of ASHTON’s,

propensity to sexually abuse children.




                                             14
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 15 of 24




      95.             Defendants breached their duties to S2, by failing to use

reasonable care. Defendants’ failures include, but are not limited to, failing to

properly supervise ASHTON, failing to properly supervise S2, and failing to

protect S2 from a known danger posed by ASHTON’s sexual abuse of children.

      96.             As a direct and proximate result of the foregoing, S2 has seen

his grades suffer, and has suffered emotional trauma, embarrassment,

humiliation, extreme emotional stress, trauma, nervousness, anxiety, humiliation,

medical expenses, attorney’s fees and mental anguish, and has sustained

physical, emotional, and psychological injuries, along with pain and suffering.

      97.             By reason of the foregoing, Plaintiff’s minor son has been

damaged in the sum of Ten Million Dollars ($10,000,000.00).

                 AS AND FOR A SECOND CAUSE OF ACTION
                     AGAINST ALL DEFENDANTS FOR
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      98.             Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      99.              Defendant ASHTON, in his capacity as an employee of

Defendant HCSD and Principal of the School, exhibited extreme and outrageous

conduct towards S2 which was intended to cause or was done with a disregard

for the substantial probability of causing severe emotional distress.

      100.             As a direct and proximate result of Defendant’s extreme and

outrageous conduct all in violation of constitutional and civil rights of S2, S2 has

seen his grades suffer, and has suffered emotional trauma, embarrassment,

humiliation, extreme emotional stress, trauma, nervousness, anxiety, humiliation,




                                             15
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 16 of 24




medical expenses, attorney’s fees and mental anguish, and has sustained

physical, emotional, and psychological injuries, along with pain and suffering.

      101.             The foregoing conduct of Defendants was done intentionally,

or with gross indifference to S2’s rights, and was the proximate cause of S2’s

resulting emotional distress.

      102.            By reason of the foregoing, S2 has been damaged in the sum of

Ten Million Dollars ($10,000,000.00).

                 AND AS FOR A THIRD CAUSE OF ACTION
                     AGAINST ALL DEFENDANTS FOR
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      103.            Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      104.            Defendants owed a duty to S2 to maintain order and discipline

within the School so that students may study without fear for their physical safety

and emotional well-being and without being submitted to unwanted sexual abuse.

      105.            Defendants HCSD and DIMBLEBY breached said duty by

failing to adequately train Defendant ASHTON regarding appropriate employee

behavior and failing to reprimand and control Defendant ASHTON when he

engaged in inappropriate behavior that included but was not limited to unwanted

sexual abuse and/or sexual molestation of S2

      106.            The result of this breach of duty was that Defendants HCSD and

DIMBLEBY not only caused P2 to fear for his son’s well-being with regard to

protecting him from underage sexual abuse by an adult but also subjected a

young adolescent to unwanted sexual abuse.




                                             16
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 17 of 24




      107.             As a result of Defendants’ breach of duty, Plaintiff P2, and S2,

sustained injuries, including, but not limited to, continuing emotional trauma and

distress.

      108.             As a direct and proximate result of the foregoing, S2 has seen

his grades suffer, and has suffered emotional trauma, embarrassment,

humiliation, extreme emotional stress, trauma, nervousness, anxiety, humiliation,

medical expenses, attorney’s fees and mental anguish, and has sustained

physical, emotional, and psychological injuries, along with pain and suffering.

      109.            By reason of the foregoing, S2 and P2 have been damaged in

the sum of Ten Million Dollars ($10,000,000.00).

                 AND AS FOR A FOURTH CAUSE OF ACTION
               AGAINST DEFENDANT ASHTON FOR ASSAULT

      110.            Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      111.            Defendant ASHTON intentionally placed S2 in apprehension of

imminent harmful or offensive conduct, over a period of time from approximately

2017 to 2021, as set forth above.

      112.            Defendant ASHTON by his words and conduct, caused S2 to

believe that harmful or offensive conduct was about to occur on numerous

occasions between 2017 and 2017, as set forth above.

      113.            Defendant ASHTON through sexual abuse of S2, placed S2 in

apprehension of harmful or offensive conduct.

      114.            Defendant ASHTON’s conduct was intentional and/or knowing

that there was substantial certainty that harm would occur to S2



                                             17
         Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 18 of 24




      115.            As a direct and proximate result of the foregoing, S2 has seen

his grades suffer, and has suffered emotional trauma, embarrassment,

humiliation, extreme emotional stress, trauma, nervousness, anxiety, humiliation,

medical expenses, attorney’s fees and mental anguish, and has sustained

physical, emotional, and psychological injuries, along with pain and suffering.

      116.            By reason of the foregoing, S2 has been damaged in the sum of

Ten Million Dollars ($10,000,000.00).

                   AND AS FOR A FIFTH CAUSE OF ACTION
                 AGAINST DEFENDANT ASHTON FOR BATTERY

      117.            Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      118.            Defendant ASHTON intentionally touched S2 without his

consent and while he was incapable of consent, over a period of time between

2017 and 2021, as set forth above.

      119.            Defendant Ashton submitted S2 to battery by impermissibly

subjecting him to a pattern of sexual abuse between 2017 and 2021, as set forth

above.

      120.            Defendant ASHTON’s conduct was intentional and/or

undertaken knowing that there was substantial certainty that harm would occur to

S2

      121.            As a direct and proximate result of the foregoing, S2 has seen

his grades suffer, and has suffered emotional trauma, embarrassment,

humiliation, extreme emotional stress, trauma, nervousness, anxiety, humiliation,

medical expenses, attorney’s fees and mental anguish, and has sustained



                                             18
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 19 of 24




physical, emotional, and psychological injuries, along with pain and suffering.

       122.        By reason of the foregoing, Plaintiff’s minor son has been

damaged in the sum of Ten Million Dollars ($10,000,000.00).

                AND AS FOR A SIXTH CAUSE OF ACTION
                   AGAINST ALL DEFENDANTS FOR
       NEGLIGENT FAILURE OF TRAINING, SUPERVISION, HIRING AND
                            RETENTION

       123.        Plaintiff repeats and realleges the foregoing paragraphs as if

set forth fully herein.

       124.        Defendants HCSD and DIMBLEBY failed to adequately train

and supervise its employees, including Defendant ASHTON, with regard to

appropriate staff-student relations.

       125.        Plaintiffs assert that Defendant HCSD knew, or should have

known, of the inappropriate tendencies and inadequacies of Defendant

ASHTON, with regard to unwanted sexual abuse and/or sexual molestation of

young boys by conducting a proper investigation into ASHTON before they hired

him.

       126.        Prior to being hired by HCSD, Defendant ASHTON was an

employee of the Rush-Henrietta Central School District.

       127.        Prior to hiring Defendant ASHTON, Defendant HCSD, knew or

should have known through the exercise of due care, that Defendant ASHTON

had a propensity to sexually abuse children.

       128.        Additionally, had HCSD properly done its due diligence, it would

have learned that Ashton has had convictions for Driving While Intoxicated

(“DWI”): a misdemeanor in 1998, before he was hired by HCSD, and then a



                                         19
       Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 20 of 24




felony DWI in 2007, after he became Principal of the School.

     129.        Defendants HCSD and DIMBLEBY failed to adequately

supervise Defendant ASHTON during his employment and negligently placed

Defendant ASHTON in such a sensitive position of employment, without

adequate or proper training, supervision or control.

     130.        Defendant HCSD tolerated and permitted a pattern of illegal and

unconstitutional and unwanted sexual abuse and/or sexual molestation of young

boys and violations of the civil rights of students, and have failed to maintain a

proper system for reviewing such conduct by their employees, with the result that

Defendant ASHTON was encouraged to believe that he could violate the rights of

persons such as S2 with impunity.

     131.         The aforementioned acts of Defendant ASHTON, an employee

of Defendant HCSD, directly and proximately resulted from the failure of the

Defendant HCSD and DIMBLEBY and to properly train, hire, retain and supervise

its personnel.

     132.        The aforementioned acts of Defendant ASHTON, an employee

of Defendant HCSD and under the supervision of DIMBLEBY, directly and

proximately resulted from the failure of the Defendant DIMBLEBY and to properly

train, retain and supervise his personnel.

     133.        Such failure to adequately train, hire supervise and retain its

employees was the cause of the Defendant ASHTON wrongfully engaging in an

inappropriate relationship with S2, thereby causing the injuries and damages that

are the subject of this Complaint.




                                         20
        Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 21 of 24




      134.            As a result of such negligent failure to train, hire supervise and

retain, and as a direct and proximate result of the foregoing, S2 has seen his

grades suffer, and has suffered emotional trauma, embarrassment, humiliation,

extreme emotional stress, trauma, nervousness, anxiety, humiliation, medical

expenses, attorney’s fees and mental anguish, and has sustained physical,

emotional, and psychological injuries, along with pain and suffering.

      135.            By reason of the foregoing, S2 has been damaged in the sum of

Ten Million Dollars ($10,000,000.00).

                 AND AS FOR A SEVENTH CAUSE OF ACTION
                     AGAINST ALL DEFENDANTS UNDER
              42 U.S.C. §1983 FOR VIOLATIONS OF CIVIL RIGHTS

      136.            Plaintiff repeats and realleges the foregoing paragraphs as if set

forth fully herein.

      137.            The specified acts, including but not limited to the negligence,

assault, battery, negligent and intentional infliction of emotional distress, and

negligent failure to train, hire supervise and retain, and violation under color of

law are each exclusively and without regard to the other a separate and distinct

violation of S2’s rights as enumerated above.

      138.            S2 has a substantive Due Process right under the Fifth and

Fourteenth Amendments to the United States Constitution to be free from

intentional invasion of bodily security and personal privacy.

      139.            There was an intentional invasion of bodily security and

personal privacy by Defendant ASHTON.

      140.            There was, on the part of all Defendants, gross negligence




                                             21
       Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 22 of 24




and/or deliberate indifference to the intentional invasion of bodily security and

personal privacy of S2, in further violation of S2’s substantive Due Process rights

under the Fifth and Fourteenth Amendments to the Constitution.

      141.       This custom or policy of Defendants HCSD and DIMBLEBY, as

set forth above, caused S2 to be subjected to a denial of his constitutional rights

in direct violation of the provisions of 42 U.S.C. § 1983.

      142.       S2’s civil rights, as guaranteed under the Constitution, statutes,

common law, and case law of the United States and of New York State were

willfully violated by all the above misconduct.

      143.       Acting under the color of law, Defendants deprived S2 of his

rights, privileges and/or immunities pursuant to the Fourteenth Amendment to

The United States Constitution, 41 U.S.C. Section 1983, as well as Article I,

Sections 6 and 11 of the New York Constitution by denying his constitutional

rights to equal protection under the laws of the United States.

      144.         As a direct and proximate result of all Defendants’ willful,

extreme and outrageous misconduct, all in violation of S2’s constitutional and

civil rights, S2 has seen his grades suffer, and has suffered emotional trauma,

embarrassment, humiliation, extreme emotional stress, trauma, nervousness,

anxiety, humiliation, medical expenses, attorney’s fees and mental anguish, and

has sustained physical, emotional, and psychological injuries, along with pain

and suffering.

      145.       By reason of the foregoing, S2 has been damaged in the sum of

Ten Million Dollars ($10,000,000.00).




                                         22
      Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 23 of 24




      WHEREFORE, Plaintiff P2, as parent and natural guardian of S2,

demands judgment against the Defendants as follows:

           A.     On the First Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           B.     On the Second Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           C.     On the Third Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           D.     On the Fourth Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           E.     On the Fourth Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           F.     On the Fifth Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           G.     On the Sixth Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           H.     On the Seventh Cause of Action, in favor of Plaintiffs in the

      amount of Ten Million Dollars ($10,000,000.00);

           I.     That punitive damages be awarded to Plaintiffs against

      Defendants ASHTON and DIMBLEBY in the amount of Ten Million Dollars

      ($10,000,000.00);

           J.     That reasonable attorneys' fees be awarded to Plaintiff

      pursuant to the Civil Rights Attorneys Fees Act of 1976, and 42 U.S.C.




                                       23
      Case 6:21-cv-06500 Document 1 Filed 07/27/21 Page 24 of 24




      Section 1988;

           K.       That Plaintiff be awarded the costs and disbursements of this

      action; and

           L.       For such other and further relief as to this Court may seem

      just and proper.

      PLEASE NOTE: PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

Dated: July 26, 2021

                                                s/ Jeffrey Wicks_____________
                                                JEFFREY WICKS, PLLC
                                                Jeffrey Wicks, Esq., of Counsel
                                                36 West Main Street
                                                Suite 318, Executive Building
                                                Rochester, New York 14614
                                                Tel.: (585) 325-6070
                                                Fax: (585) 325-6082
                                                jwicks@wickslaw.net




                                        24
